DETAILED ACTION
Response to Amendment
This is in response to Applicants Preliminary Amendment filed 09/14/2018 which has been entered. Claims 18 and 24 have been amended. Claims 7-12 have been cancelled. Claims 25 and 26 have been added. Claims 1-6 and 13-26 are still pending in this application, with Claims 1, 13 and 19 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “performing classified counting” in Claims 1, 13 and 19 is used by the claim to mean “counting,” while the accepted meaning is “secret.” The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “finding an idle agent orderly” in Claims 1, 13 and 19 is used by the claim to mean “identify an available agent,” while the accepted meaning is “neatly and methodically arranged.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-6, 25 and 26 depend on Claim 1 and are rejected under a similar rationale.
Claims 14-18 depend on Claim 13 and are rejected under a similar rationale.
Claims 20-24 depend on Claim 19 and are rejected under a similar rationale.

Claims 20-26 recites the limitation "storage medium of Claim 19" in line 1 of the claim. Claim 19 recites “one or more non-transitory computer-readable storage medium”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (2013/0326375 A1) in view of McConnell et al (2005/0043986 A1).
As per Claim 1, Barak teaches a method of agent allocation, comprising: collecting historical service data of each of agents (Page 9, Paragraphs [0087] and [0089]); and performing classified counting of the collected historical service data of each of the agents according to different user levels being served (Figure 1 – References 116 and 118; Page 9, Paragraphs [0089] and [0090]).
Barak does not teach calculating agent skill values of each of the agents corresponding to the different user levels; and counting agent skill values of all agents corresponding to the same user level as an agent skill value group. However, McConnell teaches calculating agent skill values of each of the agents corresponding to the different user levels (Figure 7 – References 740, 745 and 750; Page 10, Paragraphs [0118] – Page 11, Paragraph [0127]); counting agent skill values of all agents corresponding to the same user level as an agent skill value group (Figure 7 – References 740, 745 and 750; Page 10, Paragraphs [0118] – Page 11, Paragraph [0127]).
(Note: As described by Barak historical agent performance may be specified with respect to user demographics of identifiable categories of users [i.e. different user levels]. In paragraphs [0033] and [0034], McConnell describes agent performance indicators [agent KPI’s] and agent 
Barak also does not teach determining a ranking of agent queue skill levels corresponding to each of the user levels according to the agent skill value group, wherein in the ranking of agent queue skill levels, the agent queue skill level to which the agent queue having a correspondence relation with the user level is directed is a first agent queue skill level ranked at a first place; and finding an idle agent orderly according to the corresponding ranking of agent queue skill levels in response to agent service requests transmitted by user terminals of different user levels
However, McConnell teaches determining a ranking of agent queue skill levels corresponding to each of the user levels according to the agent skill value group, wherein in the ranking of agent queue skill levels, the agent queue skill level to which the agent queue having a correspondence relation with the user level is directed is a first agent queue skill level ranked at a first place (Figure 8 and 10; Page 11, Paragraph [0128] and [0132]); and finding an idle agent orderly according to the corresponding ranking of agent queue skill levels in response to agent service requests transmitted by user terminals of different user levels (Page 7, Paragraph [0070]; Page 11, Paragraph [0133]). 
(Note: Figure 8 is an illustration of agent performance profiles that shows scores and index values used to rank individual agents within a group. Figure 10 is an illustration of an agent table for a specific queue [i.e. ranking of agents assign to work a specific queue]. The agent table includes metrics associated with agent performance, agent traits, agent skills, language proficiency, expertise and a ranking of agents. In paragraphs [0070] and [0133], McConnell describes the use of an algorithm to select a preferred agent)

(Note: In paragraphs [0089] and [0090], Barak describes tracking or interactions between an agent and a user corresponding with the user’s category and/or demographic. Agent selection with respect to a specific demographic is examined and agent assignment is based on their performance [i.e. to a user or to a servicing queue]. In paragraph [0050], McConnell describes the use of multiple queues. In paragraphs [0066] and [0067], McConnell describes agent queue groups responsible for servicing queues) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barak with the method as taught by McConnell to select a preferred agent to service a call while considering dynamic situational and environmental influences and shifting agent proficiency and performance to resolve customer issues as efficiently as possible. 
As per Claim 13, the combination of Barak and McConnell teaches a method as described in Claim 1. Barak also teaches a server comprising a processor (Page 16, Paragraph [0159]); and a memory storing instructions (Page 16, Paragraph [0159]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Barak with the method and system as taught by McConnell to select a preferred agent to service a call while considering dynamic situational and 
As per Claim 19, the combination of Barak and McConnell teaches a method and system as described in Claims 1 and 13. Barak also teaches one or more non-transitory computer-readable storage medium storing computer-readable instructions (Page 16, Paragraph [0159]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable storage medium taught by Barak with the method and system as taught by McConnell to select a preferred agent to service a call while considering dynamic situational and environmental influences and shifting agent proficiency and performance to resolve customer issues as efficiently as possible. 

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (2013/0326375 A1) in view of McConnell et al (2005/0043986 A1) as applied to Claims 1, 13 and 19 above, and further in view of Korolev et al (2017/0111509 A1).
As per Claims 2, 14 and 20, the combination of Barak and McConnell teaches finding the ranking of agent queue skill levels corresponding to the user level as described in Claims 1, 13 and 19. McConnell also teaches receiving the agent service request transmitted by the user terminal (Page 5, Paragraph [0048]; Page 9, Paragraph [0097]). 
The combination of Barak and McConnell does not teach finding the user level where a user ID in the agent service request belongs; and finding orderly whether there is an idle agent in the agent queue according to the found ranking of agent queue skill levels, if yes, then connecting the found agent and changing a status of the agent as occupied.
However, Korolev teaches finding the user level where a user ID in the agent service request belongs (Page 2, Paragraph [0034]; Page 4, Paragraph [0047]); and finding orderly 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Korolev to provide exceptional customer service by connecting users having a specific customer classification [i.e. gold level customers] with agents enabled to provide benefits and services designed to attract and retain customers that generate revenue for the enterprise.

Claims 3-5, 15-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (2013/0326375 A1) in view of McConnell et al (2005/0043986 A1) as applied to Claims 1, 13 and 19 above, and further in view of Mezhibovsky et al (2014/0140498 A1).
As per Claim 3, the combination of Barak and McConnell teaches counting the agent skill values of all agents corresponding to the same user level as the agent skill value group, successively determining agent queues corresponding to each of the user levels according to priorities of user levels, labeling each of the determined agent queues with the agent queue skill level as described in Claims 1, 13 and 19 above.
The combination of Barak and McConnell does not teach wherein the user levels comprise a first user level, a second user level, and a third user level, wherein a priority of the first user level is greater than that of the second user level, and a priority of the second user level is greater than that of the third user level; and counting the agent skill values of the first user level as a first agent skill value group, counting the agent skill values of the second user level as 
However, Mezhibovsky teaches wherein the user levels comprise a first user level, a second user level, and a third user level, wherein a priority of the first user level is greater than that of the second user level, and a priority of the second user level is greater than that of the third user level (Page 4, Paragraph [0064]); and counting the agent skill values of the first user level as a first agent skill value group, counting the agent skill values of the second user level as a second agent skill value group, and counting the agent skill value of the third user level as a third agent skill value group (Page 7, Paragraph [0097]).
(Note: In paragraph [0064], Mezhibovsky describes querying a database to retrieve customer status data that may indicate whether the customer holds one of a gold, silver or bronze status. It is commonly understood that gold is the highest, silver is a middle tier, and bronze is entry level. The highest priority is given to gold, secondary priority is given to silver and remaining priority is granted to bronze level customers)
(Note: In paragraph [0097], Mezhibovsky describes the use of agent key performance indicators [KPI’s] to classify agents as high, good, acceptable, low, unacceptable, etc. Mezhibovsky indicates that an agent may be deemed good if the agent’s performance meets or exceeds some preset threshold. Applying this to each classification results in the classification being awarded if the agent KPI meets of exceed the threshold associated with the specific classification [e.g. On a scale of 1-100: 90-100 = high; 80-89 = good; 65-79 = acceptable; 60-64 = low; 0-59 = unacceptable])
Mezhibovsky teaches determining the agents whose agent skill values are greater than a preset threshold as a first agent queue corresponding to the first user level according to the agent 
Mezhibovsky teaches obtaining agent skill values corresponding to agents other than the first agent queue from the second agent skill group, determining agents whose obtained agent skill values are greater than a preset threshold as a second agent queue corresponding to the second user level, labeling the determined second agent queue as a second agent queue skill level (Page 7, Paragraph [0097]); and determining other unallocated agents as a third agent queue corresponding to the third user level, and labeling the determined third agent queue as a third agent queue skill level (Page 7, Paragraph [0097]).  
(Note: As described above, in paragraph [0064], Mezhibovsky describes retrieving customer status data [e.g. gold, silver or bronze]. It is commonly understood that gold is the highest, silver is a middle tier, and bronze is entry level. The highest priority is given to gold, secondary priority is given to silver and remaining priority is granted to bronze level customers. The use of multiple agent queues is taught by McConnell in paragraphs [0066] and [0067])
(Note: the creation of specific queues for callers based on customer status [gold, silver or bronze] and an additional queue for customers without status is supported by the cited art; and the assignment of agents based on agent performance meeting or exceeding a threshold is also taught by the cited art as well)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns 
As per Claims 4, 16 and 22, the combination of Barak and McConnell teaches wherein the determining the ranking of the agent queue skill levels corresponding to each of the user levels according to the agent skill value group, wherein in the ranking of agent queue skill levels, the agent queue skill level to which the agent queue having the correspondence relation with the user level is directed is the first agent queue skill level ranked at the first place as described in Claims 1, 13 and 19 above. 
McConnell also teaches calculating an agent skill average value of the agent queue skill levels other than the first agent queue skill level according to the agent queue skill value group corresponding to the user levels (Page 9, Paragraph [0089]); and determining a ranking of other agent queue skill levels according to the agent skill average value (Figure 8 – References 850 and 870; Figure 10 – Reference 1023 and 1026; Page 11, Paragraph [0128]; Page 11, Paragraph [0132]).
The combination of Barak, McConnell and Mezhibovsky teaches determining the ranking of agent queue skill levels corresponding to each of the user levels, wherein the greater the agent skill average value, the higher the ranking of the agent queue skill level (Page 7, Paragraph [0097]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns 
As per Claims 5, 17 and 23, the combination of Barak, McConnell and Mezhibovsky teaches performing an agent ranking of agents in each of the agent queue skill levels according to the size of agent skill values of each of the agents in the agent skill value group corresponding to the user levels, wherein the greater the agent skill value of the agent, the higher the agent is ranked in the agent queue skill level as described in Claim 4. (Note: McConnell – Index Values: Figure 8 – References 850 and 870; Figure 10 – Reference 1023 and 1026; Page 11, Paragraph [0128]; Page 11, Paragraph [0132])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.

Claims 6, 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (2013/0326375 A1) in view of McConnell et al (2005/0043986 A1), and further in view of Korolev et al (2017/0111509 A1) as applied to Claims 2-4, 14 and 20 above, and further in view of Mezhibovsky et al (2014/0140498 A1).
As per Claims 6, 18 and 24-26, the combination of Barak, McConnell and Korolev teaches the method, system and non-transitory computer readable medium of Claims 2, 14 and 20; but does not teach finding among all agents whether there is an idle agent with a long idle 
However, Mezhibovsky teaches finding among all agents whether there is an idle agent with a long idle time greater than a preset value when receiving the agent service request transmitted by the terminal, if yes, then connecting the idle agent; and if no, then finding the idle agent according to the corresponding ranking of agent queue skill levels (Page 6, Paragraph [0089]). 
(Note: In paragraph [0089], Mezhibovsky describes determining if the amount of time an agent is idle exceeds a predetermined threshold. As described in Claim 2 above when an idle agent matching the required criteria is identified the communication is routed to the idle agent. If the idle agent condition is not detected the communication is routed based on the ranking of agents as described in Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Barak, McConnell and Korolev with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NAGPAL et al (2016/0057284 A1), O’Connor et al (2014/0254776 A1), Ouimette et .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/            Examiner, Art Unit 2652